NO.
12-11-00187-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
JOSE
RAMIREZ,                              §      APPEAL FROM THE 420TH
APPELLANT
 
V.                                             
§      JUDICIAL DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                  
§      NACOGDOCHES COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
                                                                  PER
CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and his counsel.  No decision has been delivered in this appeal.  Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. 
See Tex. R. App. P. 42.2(a).
            Opinion
delivered July 20, 2011.
                Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
                                                                              
 
 
 
 
 
(DO NOT PUBLISH)